DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office action.
Response to Amendments and Arguments
Applicant’s amendment to the independent claims is being considered.
Applicant’s arguments filed January 4, 2021, with respect claim interpretation and claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been considered and persuasive. Claim interpretation and claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Applicant’s arguments under 35 USC 101 has been considered and persuasive.
Therefore, Claim Rejections under 35 USC § 101 has been withdrawn.
Based on the applicant’s arguments and comments, Double Patenting rejections remain rejected.
Applicant’s arguments filed January 4, 2021 with respect to claim rejections under Sawhney have been fully considered but they are not persuasive for the following reasons:
Applicant argues that Sawhney seems to be silent as to displaying the photo query interface to a user, wherein the user interface element displayed in the photo query interface is movable from a first position in the photo query interface to one or more other positions in the photo query interface; and receiving a photo query 

Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in his previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
A claim is anticipated only if each and every element as set forth in the claim is found, either expressly (or inherently) described, in a single prior art reference.  When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in “at least one of two-digit, three-digit, or four-digit” representations, was held anticipated by a system that offsets year dates in only two-digit formats). The elements this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
In response to applicant’s argument, Sawhney discloses automatically generates for the visual media collection. The visual media can be image(s) or pictures or video or photo. See Para [0020 and 0037] and also see Figure 5, item 512. The semantic label database may contain semantic labels representative of visual features or combinations of visual features, e.g., people, faces, vehicles, locations, scenes, as well as attributes of these labels (e.g., color, shape, size, etc.).  Figures 6B and 6C shows images of pictures or photos). 
The clustering interface module displays graphical representations of the various similarity measures computed for the visual media files with respect to the visual features, and/or interactively display a number of different clusters all derived from the same visual media collection. The user may find an image of particular interest in one of the clusters and then add the selected image to a query to search for other similar or matching images in the collection.
The visual content realization interface module interacts with an end user of the computing system to receive visual content realization cues and/or requests. Automatically retrieves relevant photos/videos in real-time, based on semantic concepts expressed by a user in a text message, email or as a pre-defined set of concepts of interest to a specific user. For instance, as a user is typing a message to a family member or as a social media post, about his or her pet bird, the system automatically suggests and displays recent pictures of the pet bird, or thumbnail images of the pictures, in a manner that enables the user to easily select one or more of the pictures to include in or attach to the message. Select and then include or attach is same as claimed drag and drop method. Instant Para [0004 and 0050], discloses the user may select and/or drag and drop the female proxy icon. The user may select a generic proxy 
The system may execute feature detection algorithms to identify one or more visual features of the query image (photo query) when the search request contains a query image (photo query).
Therefore, the arguments are moot.

Double Patenting
Claims 1 – 20 of this application is patentably indistinct from claim 1 – 20 of Application No. 14/664,044, now U.S. Patent 10,157,192. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The remaining text of double patenting rejections not included in this action, can be found in a prior Office action.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0042253 A1 issued to Harpreet Singh Sawhney et al., (“Sawhney”).
.
With respect to claims 1, 9 and 14, Sawhney teaches a system, a method and a program product for searching images (Figure 2, item 252), comprising:
implementing a photo organization functionality for grouping photos based upon at least one of a face position attribute, a face attribute, or a location attribute (Para [0014]: the visual content understanding subsystem 132 executes a number of feature detection algorithms 214 and applies semantic reasoning techniques (e.g., feature models 216) to, in an automated fashion, elicit a number of different types of visual features 232 that are ); 
generate a photo query interface populated with a user interface element associated with at least one of a face query attribute, a face position query attribute, or a location query attribute (Para [0020 and 0037]: automatically generates for the visual media collection;  The semantic label database may contain semantic labels representative of visual features or combinations of visual features, e.g., people, faces, vehicles, locations, scenes, as well as attributes of these labels (e.g., color, shape, size, etc.)); 
display the photo query interface to a user, wherein the user interface element displayed in the photo query interface is movable from a first position in the photo query interface to one or more other positions in the photo query interface Para [0020, 0021 and 0087]: the clustering interface module 112 may interactively display (e.g. on a display device 742 of the computing system 100) one or more clusters 250 of visual media files 134 that the visual content understanding subsystem 132 automatically generates for the visual media collection 150. In doing so, the clustering interface module 112 may, among other things: display graphical representations of the various similarity measures computed for the visual media files 134 with respect to the visual features 232, and/or interactively display a number of different clusters 250 all derived from the same visual media collection 150. The user may find ). 
receive a photo query constructed based upon a dragging and dropping, by the user, of the user interface element from the first position to a second position in the photo query interface (Para [0020 and 0093]: the visual content realization interface module interacts with an end user of the computing system to receive visual content realization cues and/or requests. Automatically retrieves relevant photos/videos in real-time, based on semantic concepts expressed by a user in a text message, email or as a pre-defined set of concepts of interest to a specific user. For instance, as a user is typing a message to a family member or as a social media post, about his or her pet bird, the system automatically suggests and displays recent pictures of the pet bird, or thumbnail images of the pictures, in a manner that enables the user to easily select one or more of the pictures to include in or attach to the message.); 
identify one or more photos having attributes corresponding to the photo query (Para [0087]: if the search request contains a query image, the system may execute feature detection algorithms to identify one or more visual features of the query image); and 
present the one or more photos to the user as photo search results (Para [0020 and 0093]: The visual search interface module displays image search result sets as ordered lists of thumbnail images).
As to claim 2, identify a position of the user interface element relative to a perimeter of the photo query interface, wherein the identifying the one or more photos is based upon the position relative to the perimeter (Para [0014 and 0022]).
As to claims 3 and 11, the face query attribute comprising a photo of a face (Para [0019]).

As to claims 5 and 13, the face query attribute comprising a proxy icon (Para [0019]).
As to claim 6, the face position query attribute corresponding to a position of a face within photos (Para [0014 and 0022]).
As to claims 7, the location query attribute corresponding to features of a background of a photo (Para [0014 and 0022]).

As to claims 8, the photo identification component configured to: implement a photo organization functionality for grouping photos based upon at least one of a face position attribute, a face attribute, or a location attribute (Para [0014 and 0022]).
As to claims 10, facilitating user construction of the photo query based upon a drag and drop command of at least one of the face position query attribute, the face query attribute, or the location query attribute (Para [0014 and 0101].
As to claims 15, 16 and 17, the user interface element is associated with a face query attribute, with a face position query attribute; and with a location query attribute (Para [0014, 0019 and 0022]). 

As to claims 18, 19 and 20, the operations comprising: implementing a photo organization functionality for grouping photos based upon a face position attribute, a face attribute, and a location attribute (Para [0014, 0019 and 0022]). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 7, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162